DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Alfred Dassler (Reg. #52,794) on January 27, 2022.
The application has been amended as follows: 
Claim 11, Line 3 has been amended as follows, “a hub and said plurality of blades extending from said hub at circumferentially”
Claim 12, Line 3 has been amended as follows, “crown, a band and said plurality of blades extending from said crown to said”
The above amendments have been made to the claims filed October 28, 2021 to resolve an existing 35 U.S.C. 112(b) issue by clarifying the blades limitation. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 9, Applicant’s arguments are found to be persuasive. Specifically, Beyer (US 6,155,783 A) and Mueller (US 1,955,929 A) do not expressly teach a concave profile along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface of said trailing edge at said at least one opening, said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D and said point P2 being located 
Claims 10-16 subsequently depend upon Claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745